DETAILED ACTION
This office action is responsive to the preliminary amendment filed 5/18/2018.  As directed, claims 1-12 have been canceled and claims 13-23 have been added.  Thus claims 13-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprising” appears on line 2 which is considered a legal phrase.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “by means of at least three clamping elements, can be connected to…” in claim 13 lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim lacks a transitional phrase rendering the scope of the claim unclear and indefinite.
Regarding claims 14, 15, and 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrase are not part of the claimed invention.
In addition, “four clamping elements” on line 3 of claim 15 is unclear as clamping elements were previously claimed in claim 13.  Thus, it is unclear whether the same or different clamping elements are being claimed.  For purposes of examination, the four clamping elements are different.
In addition, “the connecting elements” on line 3 of claim 20 lack antecedent basis.
Regarding claim 17, “the additional clamping element” on line 2 and “the connecting elements” on line 3 lack antecedent basis.
Regarding claim 21, “the connecting elements” on line 1 and “the additional connections” on line 2 lack antecedent basis.
Regarding claim 23, “the additional clamping element” and “the additional connection” lack antecedent basis. Also, “is guided between the patient’s legs” should be recited as --is configured to be guided between a patient’s legs in use” for clarity.
Claims 16, 18, 19 and 22 are rejected for their dependency on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17 and 21-23 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ehrstedt et al. (10,092464).
Regarding claim 13, Ehrstedt discloses a device for cardiopulmonary resuscitation of a patient, with a support board (245, 515, 560); a massage device (100) arranged at vertical position of the support board, which has a reversibly drivable massage stamp (145) (col. 5 lines 10-15 disclose extending and retracting the piston as reversible), whereat the massage stamp (140, 145) can be positioned at a desired contact area on the thoracic cage (i.e. height 120) of the patient for performing cardiopulmonary massage (col. 5 lines 50-60, col. 6 lines 1-20), a retention plate element (upper portion 110 as retention element including main portion 115, and legs 120,125) which can be positioned at the thoracic cage of the patient at the desired contact area (as shown at least a portion of the main portion is position at the same vertical plane of the thoracic cage) whereat the retention plate element (110), by means of at least three clamping 
Regarding claim 14, Ehrstedt discloses the retention plate element (110) is provided with fastening straps (i.e. 530, 531) positioned on its circumference, onto which the clamping elements (i.e. 520, 521; 605, 606) can be connected (col. 8 lines 53-60 disclose removable shackles).
Regarding claim 15, Ehrstedt discloses the retention plate element has four connecting elements (i.e. fig. 6a shows at least 4 connecting elements i.e. straps 530, 531 as connecting elements) arranged on its circumference for four clamping elements (i.e. 550, 551) engaging at the corner areas of the support board (i.e. figs. 5B, 5C shows engagement at corner areas 552, 553 of the back plate 560 as support board).
Regarding claim 16, Ehrstedt discloses in i.e. figs. 3B, 6A the retention plate element has an additional connection (305) for an additional clamping element (315) that can be guided between the patient's legs (col. 7 lines 35-55 disclose removable straps and shackles that are long enough to extend around the user/stretcher and thus are able to extend between a user’s legs, i.e., by removing the straps and positioning between a user’s legs).

Regarding claim 21, Ehrstedt discloses connecting elements (i.e. buckles 535, 536) are located on fastening straps (i.e. 530, 531 as straps) that are arranged at the retention plate element in a roughly radially projecting manner (as shown in figs. 5B-6B, the straps are arranged radially).
Regarding claim 22, Ehrstedt discloses a sling (i.e. 530, 531 as sling), whereat at least one clamping element (i.e. 520, 521; 605, 606) engaging with the retention plate element is connected to, or can be connected to, the sling (as shown the clamping elements are connected to the straps as sling).
Regarding claim 23, Ehrstedt discloses the clamping element (i.e. 520, 521; 605, 606) connected to the sling (i.e. straps 530, 531 as sling) is an additional clamping element that is able to be guided between the patient's legs (col. 7 lines 35-55 disclose removable straps and shackles that are long enough to extend around the user/stretcher and thus are able to extend between a user’s legs, i.e., by removing the straps and positioning between a user’s legs) and can be connected to an additional connection (i.e. 550, 551).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Buckman et al. (2009/0187127).
Regarding claim 18, Ehrstedt substantially teaches the claimed invention except for the hook fasteners engage in the relevant connecting elements with the assistance of magnets.  However, Buckman teaches hook fasteners engage in the relevant connecting elements with the assistance of magnets ([0079] lines 15-18 disclose a magnetic latch connection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook fasteners of Ehrstedt to include a magnetic attachment as taught by Buckman to provide the advantage of a magnetic attraction pull force enabling enhanced ease of connection requiring less precise eyesight.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Cantrell et al. (2001/0011159).
Regarding claim 19, Ehrstedt substantially teaches the claimed invention except for the retention plate element is designed to be at least largely inflexible in the radial and/or circumferential direction, whereas it is malleable in a direction vertical to the patient's thoracic cage.  However, Cantrell teaches in fig. 3 that at least part of the retention plate element (20) is designed to be at least largely inflexible in the radial direction ([0032] lines 1-5 disclose semi-
Regarding claim 20, the modified  Ehrstedt discloses (see fig. 3 of Cantrell) wherein the retention plate element (20) has a central ring element (22) (as shown, the sheet 22 as ring includes rounded edges and circumferentially surrounds the socket 27)  made out of elastic plastic material [0033] line 1 of Cantrell) at which connecting elements (i.e. 31, 32) are provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zwickey (5,634,222) discloses straps for guiding between a user’s legs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785